PineBridge Mutual Funds 399 Park Avenue, 4th Floor New York, NY 10022 April 3, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: PineBridge Mutual Funds (the “Trust”) File Nos.: 333-14943 and 811-07881 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the PineBridge US Micro Cap Fund, PineBridge US Small Cap Fund, PineBridge US 25 Equity Fund, and PineBridge Merger Arbitrage Fund (collectively, the “Funds”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Funds dated March 30, 2012, and filed electronically as Post-Effective Amendment No. 33 to the Trust’s Registration Statement on Form N-1A on March 29, 2012. Please direct any inquiries regarding this filing to me at (414) 765-6620.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Alia Mendez Alia Mendez, Esq. For U.S. Bancorp Fund Services, LLC
